DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on December 30, 2021 has been entered.
- Claims 1-7 are pending.
- Claims 1-7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “structuring the collected data to form the first structured data according to a second data header, wherein the second data header  comprises: a data identification (data ID), a data type, a custom enumeration type, a control command name, a control command function description, a control command, a target device identification (ID), a command interface, and a quantity of command parameters; structuring the first structured data according to a third data header to form a second structured data, wherein the third data header comprises: a device identification (ID), a device type, a device name, and a device function (Claim 1 ) and 
sending or receiving a data, wherein the data comprises data content, a first data header, a second data header, and a fourth data header; the fourth data header comprises a product type, an industrial field, a company name, and a company address (Claim 6). “The closest prior art found is as follows:
Lessing et al. (Pub. No. US 2009/0172035 A1)- Company Header component object that contains: corporate logo, blue horizontal lines (2), shaded background, company name, address, e-mail 
Pinto et al. (Pub. No. US 2011/0022665 A1)- The enumeration message identifier 1244 is configured to determine whether an enumeration message received via the host interface 1222 is a command or a response message. For example, the controller 1232 may be configured to receive an enumeration message via the host interface 1222 and to provide at least a header portion of the enumeration message to the enumeration message identifier 1244. The enumeration message identifier 1242 may locate a message type identifier within the header portion and compare the located message type identifier with a command type indicator, a response type indicator, or bot
 	Nie et al. (CN112637223 A)- receiving the target data packet; detecting the type of the target data stream in the target data packet; obtaining the data stream type; according to the data stream type, searching the application protocol corresponding to the data stream type in the preset application protocol mapping relation set, obtaining the target application protocol corresponding to the target data packet; wherein the application protocol mapping relation is stored with the corresponding relation between the data stream type feature and the application protocol type. so as to according to the specific class of the target data stream corresponding to the target data packet, in the application protocol mapping relationship, the application protocol corresponding to the corresponding data stream type is determined in pertinence, avoiding unnecessary data comparison and improving the efficiency of the application protocol identification.
None of these references, taken alone or in any reasonable combination, teach the claims as recited," structuring the collected data to form the first structured data according to a second data header, wherein the second data header  comprises: a data identification (data ID), a data type, a custom enumeration type, a control command name, a control command function description, a control command, a target device identification (ID), a command interface, and a quantity of command parameters; structuring the first structured data according to a third data header to form a second structured data, wherein the third data header comprises: a device identification (ID), a device type, a device name, and a device function (Claim 1 ) and sending or receiving a data, wherein the data comprises data content, a first data header, a second data header, and a fourth data header; the fourth data header comprises a product type, an industrial field, a company name, and a company address (Claim 6). “in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472